Exhibit 10.4

 

Execution Copy

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE SECURITIES ACT OR UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED. THE TERMS AND CONDITIONS OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE, INCLUDING THE TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE, ARE SUBJECT TO THE PROVISIONS OF THAT CERTAIN
SECURITIES PURCHASE AGREEMENT, DATED AS OF JANUARY 17, 2002, BY AND BETWEEN THE
COMPANY (AS DEFINED THEREIN) AND THE PURCHASER (AS DEFINED THEREIN), AS AMENDED
AND MODIFIED FROM TIME TO TIME. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY
THE COMPANY UPON WRITTEN REQUEST AND WITHOUT CHARGE.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

US $6,000,000

Longmont, Colorado

 

January 17, 2002

 

FOR VALUE RECEIVED, the undersigned, CHAPARRAL NETWORK STORAGE, INC., a Delaware
corporation (the “Company”), hereby promises to pay to the order of XYRATEX
TECHNOLOGY LIMITED, a corporation organized under the laws of England and Wales
(the “Purchaser”), at the offices of the Purchaser, the principal sum of up to
Six Million Dollars (US$6,000,000) (the “Principal Amount”) or such lesser
Principal Amount thereof as may remain outstanding (“Principal”) in lawful money
of the United States of America in immediately available funds, and to pay
interest from the date hereof on the Principal Amount hereof from time to time
outstanding (“Interest”), in like funds, at said office, at a rate of 8% simple
per annum, calculated on the basis of the number of days elapsed in a 365-day
year and payable on such dates as determined pursuant to the terms of the
Securities Purchase Agreement dated as of the Effective Date, by and between the
Company and Purchaser, as the same may be amended, modified, restated or
supplemented from time to time (the “Securities Purchase Agreement”) Purchaser
has agreed, subject to the terms of, and satisfaction of the conditions set
forth in the Securities Purchase Agreement, to advance the Principal Amount to
the Company as follows: Two Million United States Dollars (US $2,000,000) to be
advanced at Closing and the remaining Four Million United States Dollars (US
$4,000,000) to be advanced in four tranches of One Million United States Dollars
(US$1,000,000), on the 15th of each month commencing in February 2002, until the
total Principal has been paid to the Company. The Company promises to pay
Interest and Principal in accordance with the terms of the Securities Purchase
Agreement. This Note is issued to and is subject to and the Purchaser or any
subsequent holder or assignee is entitled to the benefits of the Securities

 

--------------------------------------------------------------------------------


 

Purchase Agreement and the Security Agreement by and between the Company and the
Purchaser dated the Effective Date (the “Security Agreement”). The terms and
conditions contained in the Securities Purchase Agreement and the Security
Agreement that relate to the Note are incorporated herein by reference.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Securities Purchase Agreement or the Security Agreement.

 

The “Maturity Date” of the Note shall be the date that is exactly six years
after the disbursement of the last Advance of the Financing Amount (as such
amount is adjusted pursuant to Section 3 of the Securities Purchase Agreement).
The Principal shall be due and payable as follows: one half, together with
accrued and unpaid Interest on the entire Principal (not just one half thereof)
shall be due and payable on the date that is exactly three years after the
disbursement of the last Advance of the Financing Amount (as such amount is
adjusted pursuant to Section 3 of the Securities Purchase Agreement); and the
remaining Principal, together with accrued and unpaid Interest on such amount,
shall be due and payable on the Maturity Date.

 

The Company hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever, other than as expressly required by the Securities Purchase
Agreement. The non-exercise by the Purchaser of any of its rights hereunder or
under the Securities Purchase Agreement in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.

 

This Note is referred to in the Securities Purchase Agreement. The Securities
Purchase Agreement provides that (1) the occurrence of certain events (as
specified therein) shall constitute Events of Default by the Company hereunder
and  thereunder and (2) upon the occurrence of any such Event of Default and at
any time thereafter during the continuation of such Event of Default, the
Purchaser may take the actions set forth in Section 9.2 of the Securities
Purchase Agreement.

 

With reference to the Technology Cross-License Agreement described in the
Assignment Agreement (Appendix XI to the Master Alliance Agreement), if (i) the
Company tenders repayment of the final amount(s) due under this Note, or (ii) an
Event of Default by the Company under the Securities Purchase Agreement occurs,
and Purchaser does not make the election referred to in Section 9.2.2 of the
Securities Purchase Agreement within the time available for making such
election, or (iii) an Event of Default by the Purchaser under Section 9.3.1 of
the Securities Purchase Agreement occurs and the Company elects to terminate the
related agreements referenced in and pursuant to Section 13.4(a)(iv) of the
Master Alliance Agreement (other than the Appendix VII Agreements), then the
Purchaser shall thereupon tender to the Company an executed assignment of the
Technology Cross-License Agreement in the form of Exhibit D to the Securities
Purchase Agreement. Purchaser hereby acknowledges that money damages would not
be an adequate remedy at law if it fails to perform its obligation to re-assign
the Technology Cross-License Agreement as provided in this paragraph of the Note
and accordingly agrees that the Company, in addition to any other remedy to
which it may be entitled at law or in equity, shall be entitled to seek to
compel specific performance of such obligation, without the posting of any bond,
in the court having jurisdiction under the terms hereof, and if any action
should be brought in equity to enforce such

 

2

--------------------------------------------------------------------------------


 

obligation Purchaser shall not raise the defense that there is an adequate
remedy at law. The provisions of this paragraph shall not limit any other rights
and remedies of Purchaser provided under the Securities Purchase Agreement upon
the occurrence of an Event of Default under this Note.

 

Pursuant to, and in accordance with, the terms of the Securities Purchase
Agreement, the Principal and Interest are convertible into shares of Common
Stock of the Company. Pursuant to the terms the Securities Purchase Agreement,
any payment, redemption, conversion or other adjustment of the Principal and
Interest shall be reflected in an amendment to Schedule I hereto and shall
become effective upon the earlier of (a) notation in Schedule I attached to the
Note or (B) confirmation by the Company to the Purchaser of such payment
(through satisfactory evidence of wire transfers), redemption, conversion or
other adjustment. Following the payment, redemption, conversion or other
adjustment of the entire Principal, together with accrued and unpaid Interest
thereon, this Note shall be canceled and shall no longer evidence an
indebtedness for borrowed money.

 

The Company shall have the right to prepay this Note at any time prior to the
Maturity Date without penalty, in whole or in part, upon 20 Business Days’ prior
written notice to Purchaser.

 

This Note and Purchaser’s rights hereunder may not be transferred or assigned
except in accordance with the requirements of the Securities Purchase Agreement
and subject to applicable securities laws or regulations. In any dispute,
contest, suit, action, or proceeding by a party to this Note to enforce its
rights under this Note (whether arising in contract, tort, or both), or seeking
a declaration of any rights or obligations under this Note, against any other
party to this Note, including any litigation, arbitration, mediation, contested
matter, dispute, suit, action, or adversary proceeding, and any appeal or review
thereof, in connection with a case, action, or proceeding commenced in any state
or federal court or agency, or before an arbitration panel or mediator, or under
the United States Bankruptcy Code, or any other applicable federal, state, or
foreign bankruptcy or other similar law, the prevailing party shall be awarded
its reasonable attorneys’ fees, together with any costs and expenses (including
the cost of employing expert witnesses). The Company and the Purchaser intend
that the preceding sentence be severable from the other provisions of this Note,
survive any judgment and, to the maximum extent permitted by law, not be deemed
merged into such judgment.

 

This Note shall be governed by and construed under the laws of the State of
California, without giving effect to the conflicts of laws provisions thereof.

 

In any dispute, contest, suit, action, or proceeding by a party to this Note to
enforce its rights under this Note (whether arising in contract, tort, or both),
or seeking a declaration of any rights or obligations under this Note, against
any other party to this Note, including any litigation, arbitration, mediation,
contested matter, dispute, suit, action, or adversary proceeding, and any appeal
or review thereof, in connection with a case, action, or proceeding commenced in
any state or federal court or agency, or before an arbitration panel or
mediator, or under the Bankruptcy Code, or any other applicable federal, state,
or foreign bankruptcy or other similar law, the prevailing party shall be

 

3

--------------------------------------------------------------------------------


 

awarded its reasonable attorneys’ fees, together with any costs and expenses
(including the cost of employing expert witnesses).

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.  EACH OF THE COMPANY AND
PURCHASER WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION. THE
COMPANY AND PURCHASER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THE TRANSACTION
DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. THE COMPANY AND PURCHASER REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

 

CHAPARRAL NETWORK STORAGE, INC.

 

 

 

By:

/s/ Victor M. Perez

 

Name:

Victor M. Perez

 

Title:

Chief Executive Officer and
President

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

to Secured Convertible Note dated January 17, 2002

 

Date

 

Principal
Amount
Advanced

 

Repayment,
Redemption,
Conversion or
Adjustment of
Principal Amount

 

Aggregate
Outstanding
Principal
Amount

 

Company
Initials

 

 

 

$

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

Jan. 17-2002

 

$

2,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------